Johnston, J.
Plaintiff sustained serious personal injuries as a result of a so-called cancer cure prescribed^and administered by defendant Rigley, a layman. This cure was administered by Rigley under the supervision of the defendant Hodkin, a licensed physician. Plaintiff had retained both of them. The treatment was administered to plaintiff while he was a patient of defendant Hodkin in the Park East Hospital, operated by defendant Park East Operating Corporation. The jury rendered á verdict against the three defendants. The hospital alone appeals.
The court charged the jury that the hospital owed the plaintiff the duty of exercising reasonable care for his safety and protection and that in determining whether or not it had discharged that duty the jury may consider the fact that no one in authority inspected the hospital record or chart pertaining to plaintiff, that the case was not reported to the chief of staff, and that no staff meetings were held with reference to it. The jury was further instructed, in effect, that if the performance of these acts would have led to a discovery of the dangers inherent in the treatment administered by plaintiff’s doctors, the hospital failed in its duty. In our opinion this was error.
Assuming the hospital was under a duty to exercise such care, the scope of this duty did not extend to the professional treatment administered by plaintiff’s own doctors, whether they were licensed or not. The respects in which it is claimed the hospital was derelict all pertain to such professional treatment, with which appellant had no right to interfere. Further assuming the appellant in the respects mentioned was negligent, such negligence must be attributed to its doctors and nurses. The rule is now well settled that a hospital, whether charitable or private, is immune from liability to patients by reason of the negligence of its doctors and nurses with respect to any matter relating to the patient’s medical care and attention. (Matter of Renouf v. N. Y. C. R. R. Co., 254 N. Y. 349; Mieryjeski v. Bay Ridge Sanitarium, Inc., 237 App. Div. 851; Schloendorff v. New York Hospital, 211 N. Y. 125; Phillips v. Buffalo General Hospital, 239 id. 188; Mills v. Society of New York Hospital, 242 App. Div. 245; affd., 270 N. Y. 594.)
The judgment as against the appealing defendant should be reversed on the law, with costs, and the complaint as to it dismissed, with costs.
*621. Carswell and Taylor, JJ., concur; Lazansky, P. J., with whom Hagarty, J., concurs, dissents as to the dismissal of the complaint and writes for reversal and a new trial.